                                                                                           DOC HO
                                                                                        1;?iC s D/FiLED
                                 UNITED STATES DISTRICT COURT
                                                                                  20191i74Y 13 Ali 11: 12
                                WESTERN DISTRICT OF WISCONSIN

                                                                                  LEc     US DISfr.
                                                                                         V.13 U:' LI
GERALD K. UNDERWOOD

              PLAINTIFF,

VS                                                      CASE NO.: 18-cv-326

NANCY BERRYHILL

      Commissioner of Social Security,

              DEFENDANT.




                                          NOTICE OF APPEAL




              Notice is hereby given that Gerald Underwood, by himself, Pro-Se, plaintiff in the above
      named case, hereby appeals to the United States Court of Appeals for the Seventh Circuit, and
      order dated March 19, 2019 and the judgment dated March 19, 2019 by Federal District
      Magistrate Judge Stephen Crocker which affirmed the decision of the Defendant, Nancy Berryhill,
      Commissioner of social Security, denying plaintiffs application for disability insurance benefits
      under 42 U.S.C{{ 216(i) and 223.   a " A 5 Si (   2)

              Dated this 2 yl<of Afrr10019.
                                   M




                                                        GERALD KEITH UNDERWOOD(PRO SE) Plaintiff
                                                        JEFGOTHARD@GMAIL.COM
                                                        1810 Abet Ave         •
                                                         1adisefc-W1-53704-


                                                                                               P
                                                        352-209-6072

                                                    4-3 3 ? S Nieffr4
                                                        /40 „no         cisç              r_2(
